DETAILED ACTION
This office action is in response to the application filed on 04/22/2022.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) detecting co-user interactions with the content item; determining that the co-user interactions with the content item satisfy an interaction threshold; generating an aggregated interaction notification of the co-user interactions with the content item based on the co-user interactions satisfying the interaction threshold in claims 1 and 8, and additionally determine a number of co-user interactions with the content item within a period of time; determine that a number of co-user interactions with the content item within the period of time satisfies an interaction threshold; based on the number of user-interactions with the content item within the period of time satisfying the interaction threshold, generate an aggregated interaction notification of the co-user interactions with the content item in claim 13.
The limitations above as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than a client device, a networking system, a non-transitory computer readable medium, a processing device, a system comprising a memory device; and at least one processor coupled to the memory device, and a graphical user interface, the steps of detecting, determining, and generating, in the context of the claim, encompasses the idea of analyzing the result of sharing the content and producing a result. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular the claim only recites the additional limitations of a client device, a networking system, a non-transitory computer readable medium, a processing device, a system comprising a memory device; and at least one processor coupled to the memory device, and a graphical user interface, and the steps for receiving a content item from a client device of a user of a networking system to share with co-users of the networking system, sharing the content item with the co-users via the networking system, and providing the aggregated interaction notification to the client device of the user.  The hardware elements and the networking system are both recited at a high level of generality (i.e. as a generic memory and processor performing the abstract idea, and the virtual machine is not applied in any way other than that this generic process is performed with information from this environment) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Secondly, the steps of receiving a content item from a client device of a user of a networking system to share with co-users of the networking system, sharing the content item with the co-users via the networking system, and providing the aggregated interaction notification to the client device of the user are well known steps in social media to share content and provide feedback to the user.  For example Cole et. al US 2012/0036454 A1 establishes in 2011 that a known issue in social media is organizing responses in social media communications, and sending messages, in background para.0004-0006. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a client device, a networking system, a non-transitory computer readable medium, a processing device, a system comprising a memory device; and at least one processor coupled to the memory device, and a graphical user interface, and the steps for receiving a content item from a client device of a user of a networking system to share with co-users of the networking system, sharing the content item with the co-users via the networking system, and providing the aggregated interaction notification to the client device of the user amounts to no more than mere instructions to apply the exception using generic computer components and applying a well known technique. Mere instructions to apply an exception using a generic computer component and application of a well-known step cannot provide an inventive concept. The claim is not patent eligible.

Claims 2-7, 9-12, 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein determining co-user interactions with the content item comprises determining one or more of: a number of likes of the content item posted by the user by the co-users; or a number of comments posted by the co-users on the content item posted by the user; wherein determining co-user interactions with the content item comprises determining one or more of: a number of times the co-users shared, via the networking system, the content item posted by the user; or a number of times views by the co-users of the content item posed by the user; wherein determining that the co-user interactions with the content item satisfy the interaction threshold comprises determining a number of co-user interactions with the content item within a time period is greater than a threshold number; wherein generating the aggregated interaction notification of the co-user interactions with the content item based on the co-user interactions satisfying the interaction threshold comprises generating a notification indicting a type of user interaction and a number of co-user interactions of the type of user interaction; identifying a user interaction by a co-user that has with a predetermined relationship to the user or a predetermined attribute; the predetermined relationship is that the user follows the co-user; and the predetermined attribute is that the co-user has a predetermined number of followers; identifying a user interaction by a co-user; determining that the user follows the co-user or that the co-user has a threshold number of followers, detect a selection of the aggregated interaction notification; ranking co-users who performed the co-user interactions with the content item within the period of time; determine a second number of co-user interactions with the content item within the period of time, the co-user interactions of the second number of co-user interactions being a second type of co-user interaction; determine that a co-user who performed one of the co-user interactions with the content item within the period of time has a threshold number of followers; determine the number of co-user interactions with the content item within the period of time by determining a number of co-users who selected to follow the user in response to viewing the content item; a first number for a first type of co-user interaction and a second number for a second type of co-user interaction. 
The limitations above covers performance of the limitation in the mind but for the recitation of generic software components.  That is, other than that the interactions are in view of a content item, or a digital notification, encompasses the user determining various scenarios based on several thresholds interactions, further describing the threshold, and summarizing this information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular the claim only recites the additional limitations of based on the predetermined relationship or the predetermined attribute, providing a notification of the user interaction by the co-user separate from the aggregated interaction notification; based on determining that the user follows the co-user or that the co-user has the threshold number of followers, providing a notification of the user interaction by the co-user separate from the aggregated interaction notification; based on the selection of the aggregated interaction notification, provide a list of individual co-user interaction notifications corresponding to the aggregated interaction notification via the graphical user interface; providing an indication of one or more highly ranked co-users and the number of co- user interactions in the aggregated interaction notification; based on the co-user interactions of the second number of co-user interactions being the second type of co-user interaction, providing individual co-user interaction notifications for the co-user interactions from the second number of co-user interactions rather than providing a second aggregated interaction notification; based on the co-user having the threshold number of followers, providing a separate co-user interaction notification for the co-user interaction of the co-user in addition to the aggregated interaction notification.  The claims recite generally the creation of a notification for the information generated from the abstract idea.  The generic step of generating/sending a notification is well known in the art For example Cole et. al US 2012/0036454 A1 establishes in 2011 that a known issue in social media that there are too many notifications for messages, in background para.0004-0006. The only other software element is the graphical user interface, however it is recited at a high level of generality, in that it simply displays a notification  such as it amounts to no more than displaying the results of the mental process using a generic component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of abstract idea into a practical application, the additional elements that essentially boil down to a well known step of displaying a notification of the determination established in the abstract idea on a graphical user interface, amounts to no more than mere instructions to display the results of the findings from the abstract idea using generic software elements. Mere instructions to apply an exception using a generic component and application of a well-known step cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13-14, 16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sicora et al. (hereinafter Sicora, US 10,684,738 B1).

Regarding Claim 1 Sicora discloses  A method comprising: 
receiving a content item from a client device of a user of a networking system to share with co-users of the networking system (Sicora: col.15 lines 21-39 “receiving, at a computing device, user input to create a social media post; outputting, in a GUI on the computing device, one or more selectable features through which a user is able to provide information for the social media post; receiving, via the one or more selectable features, a user-generated photo for the social media post, wherein the user-generated photo depicts one or more products; receiving, via the one or more selectable features” user provides use input including a photo to share on social media. );
sharing the content item with the co-users via the networking system (Sicora: col.15 lines 21-39 “transmitting, by the computing device, the post with the photo and the user request to a server system, wherein the server system stores the post and serves the post with a product tag request element that is programmed to permit other users to propose product tags for the post.” the post is shared with other users);
detecting co-user interactions with the content item (Sicora: col.29 lines 62-col.30 line 8 “The user activity information can identify a user engagement milestone that have been reached for a particular social media post created by the user of the computing device. The user engagement milestone can include one or more of: a threshold number of views having been attained for the particular social media post, a threshold number of comments having been attained for the particular social media post, a threshold number of reactions having been attained for the particular social media post, a threshold number of saves having been attained for the particular social media post, a threshold number of shares having been attained for the particular social media post, and a threshold number of purchases of one or more products tagged in the particular social media post having been made.” user engagement is detected for the social media post.);
determining that the co-user interactions with the content item satisfy an interaction threshold (Sicora: col.29 lines 62-col.30 line 8 “The user activity information can identify a user engagement milestone that have been reached for a particular social media post created by the user of the computing device. The user engagement milestone can include one or more of: a threshold number of views having been attained for the particular social media post, a threshold number of comments having been attained for the particular social media post, a threshold number of reactions having been attained for the particular social media post, a threshold number of saves having been attained for the particular social media post, a threshold number of shares having been attained for the particular social media post, and a threshold number of purchases of one or more products tagged in the particular social media post having been made.” a threshold number of comments and reactions can be detected.);
generating an aggregated interaction notification of the co-user interactions with the content item based on the co-user interactions satisfying the interaction threshold (Sicora: col. 28 line 55- col.29 line 10 “In one implementation, a method for providing a graphical user interface (GUI) with an activity feed for a social network includes receiving, at a computing device, activity information for a user of a social network, wherein the activity information identifies social network activity related to (i) social media posts and (ii) products tagged in social media posts; identifying, by the computing device, news activity information from the activity information, the news activity information identifying social network activity of other users on the social network who are socially connected to the user of the computing device; identifying, by the computing device, user activity information from the activity information, the user activity information identifying social network activity related to (i) social media posts created by the user of the computing device and (ii) products saved to the user's profile on the social network; and outputting, by the computing device, the news activity information in a first tab in the GUI and the user activity information in a second tab in the GUI, wherein the news activity information and the user activity information are presented with selectable graphical elements that, selection of which, cause the computing device to retrieve and present additional information in the GUI.” a set of notifications are generated, including news activity and user activity information.  The aggregated interaction notification is the user activity information on the “You” side of fig 6a-b.  This can further be seen in Fig. 6B, 6A being the news section and 6B showing things relevant to the user.  As seen in col.29 lines 62-col.30 line 8, user activity information includes threshold comments and reactions to the social media post created by the user); and
providing the aggregated interaction notification to the client device of the user (Sicora: col.28 likes 55-col.29 line 10 “outputting, by the computing device, the news activity information in a first tab in the GUI and the user activity information in a second tab in the GUI, wherein the news activity information and the user activity information are presented with selectable graphical elements that, selection of which, cause the computing device to retrieve and present additional information in the GUI.” both types of notifications, together are the aggregated interaction notification are presented to the user on the GUI.).

Regarding Claim 2, Sicora discloses claim 1 as set forth above.
Sicora further discloses wherein determining co-user interactions with the content item comprises determining one or more of: a number of likes of the content item posted by the user by the co-users (Sicora: col.29 lines 62-col.30 line 8 “The user activity information can identify a user engagement milestone that have been reached for a particular social media post created by the user of the computing device. The user engagement milestone can include one or more of: a threshold number of views having been attained for the particular social media post, a threshold number of comments having been attained for the particular social media post, a threshold number of reactions having been attained for the particular social media post, a threshold number of saves having been attained for the particular social media post, a threshold number of shares having been attained for the particular social media post, and a threshold number of purchases of one or more products tagged in the particular social media post having been made.” a threshold number of reactions can be detected. This includes likes, as seen in col.48 lines 1-27 “Popularity can be determined in any of a variety of ways, such as through evaluating actions (e.g., views, comments, shares, saves, likes) performed with regard to the content elements over a recent period of time (e.g., past hour, past four hours, past day) and/or using time-decay functions to weight more recent actions more heavily than older actions.”); or
a number of comments posted by the co-users on the content item posted by the user (Sicora: col.29 lines 62-col.30 line 8 “The user activity information can identify a user engagement milestone that have been reached for a particular social media post created by the user of the computing device. The user engagement milestone can include one or more of: a threshold number of views having been attained for the particular social media post, a threshold number of comments having been attained for the particular social media post, a threshold number of reactions having been attained for the particular social media post, a threshold number of saves having been attained for the particular social media post, a threshold number of shares having been attained for the particular social media post, and a threshold number of purchases of one or more products tagged in the particular social media post having been made.” a threshold number of comments can be detected.).

Regarding Claim 3, Sicora discloses Claim 1 as set forth above.
Sicora further discloses wherein determining co-user interactions with the content item comprises determining one or more of: a number of times the co-users shared, via the networking system, the content item posted by the user (Sicora: col.29 lines 62-col.30 line 8 “The user activity information can identify a user engagement milestone that have been reached for a particular social media post created by the user of the computing device. The user engagement milestone can include one or more of: a threshold number of views having been attained for the particular social media post, a threshold number of comments having been attained for the particular social media post, a threshold number of reactions having been attained for the particular social media post, a threshold number of saves having been attained for the particular social media post, a threshold number of shares having been attained for the particular social media post, and a threshold number of purchases of one or more products tagged in the particular social media post having been made.” a threshold number of shared can be detected.); or
a number of times views by the co-users of the content item posed by the user (Sicora: col.29 lines 62-col.30 line 8 “The user activity information can identify a user engagement milestone that have been reached for a particular social media post created by the user of the computing device. The user engagement milestone can include one or more of: a threshold number of views having been attained for the particular social media post, a threshold number of comments having been attained for the particular social media post, a threshold number of reactions having been attained for the particular social media post, a threshold number of saves having been attained for the particular social media post, a threshold number of shares having been attained for the particular social media post, and a threshold number of purchases of one or more products tagged in the particular social media post having been made.” a threshold number of views can be detected.).

Regarding Claim 4, Sicora discloses claim 1 as set forth above.
Sicora further discloses wherein determining that the co-user interactions with the content item satisfy the interaction threshold comprises determining a number of co-user interactions with the content item within a time period is greater than a threshold number (Sicora: col.29 lines 62-col.30 line 8 “The user activity information can identify a user engagement milestone that have been reached for a particular social media post created by the user of the computing device. The user engagement milestone can include one or more of: a threshold number of views having been attained for the particular social media post, a threshold number of comments having been attained for the particular social media post, a threshold number of reactions having been attained for the particular social media post, a threshold number of saves having been attained for the particular social media post, a threshold number of shares having been attained for the particular social media post, and a threshold number of purchases of one or more products tagged in the particular social media post having been made.” a threshold number of user interaction are measured since the post has been posted, the time period being the entire time the content item has been posted.  Reaching a milestone such as a threshold number of interactions includes exceeding that value as well.).

Regarding Claim 5, Sicora discloses claim 1 as set forth above.
Sicora further discloses wherein generating the aggregated interaction notification of the co-user interactions with the content item based on the co-user interactions satisfying the interaction threshold comprises generating a notification indicting a type of user interaction and a number of co-user interactions of the type of user interaction (Sicora: Fig 6B shows in section 632, “SUCCESS! 400 people have viewed your post” which includes the type of interaction, a view, and the number of people.  col.50 lines 40-48 “The stream 632 includes, for example, a list 650 a-c of activities 654 a-c (e.g., comments, saves, shares, purchases) performed by other users 652 a-c that are relevant to posts (and other content) created/shared by the logged-in user. The graphical elements 650 a-c in the list include thumbnail icons 656 a-c that represent the posts to which the activities 654 a-c relate, as well as times 658 a-c at which the activities occurred.”).

Regarding Claim 6, Sicora discloses Claim 1 as set forth above.
Sicora further discloses identifying a user interaction by a co-user that has with a predetermined relationship to the user (Sicora: Fig. 6A col.49 lines 60-col.50 12 “Referring to FIG. 6A, which depicts the tab 602 a (“news”—activity feed for the user's social network on the platform), a stream 604 of activities 606 a-f related to other users/entities 608 a-f on the platform that are connected to or otherwise within the logged-in user's social network on the platform are presented.” users who re connected, have their activities displayed on the “NEWS” section of Fig. 6A, rather than 6B, then the activity is not related to the user directly, which would otherwise appear in the Fig. 6B in “YOU” section.  );
or a predetermined attribute; and
based on the predetermined relationship or the predetermined attribute, providing a notification of the user interaction by the co-user separate from the aggregated interaction notification (Sicora: Fig. 6A lines 60-col.50 12  “Referring to FIG. 6A, which depicts the tab 602 a (“news”—activity feed for the user's social network on the platform), a stream 604 of activities 606 a-f related to other users/entities 608 a-f on the platform that are connected to or otherwise within the logged-in user's social network on the platform are presented. The graphical elements for the activities 606 a-f include textual descriptions 610 a-f of the action performed by the users/entities 608 a-f and include times 612 a-f at which the actions occurred. A variety of actions can be presented in the stream 604, including following other users (610 a), liking posts (610 b), purchasing products (610 c), saving posts (610 d), sales/price reductions on products (610 e), comments (610 f), and other actions. The graphical elements for the activities 606 a-f can include additional features in particular instances, such as thumbnail icons 614, 618, 620 for posts, thumbnail icons for products 618, and information identifying a frequency/number of times 617 that action has been performed by other users.” these notifications are displayed in a section separate from the aggregated interaction notification, which is the “YOU” section in Fig. 6B).

Regarding Claim 7, Sicora discloses claim 6 as set forth above.
Sicora further discloses the predetermined relationship is that the user follows the co-user (Sicora: Fig. 6A col.49 lines 60-col.50 12 “Referring to FIG. 6A, which depicts the tab 602 a (“news”—activity feed for the user's social network on the platform), a stream 604 of activities 606 a-f related to other users/entities 608 a-f on the platform that are connected to or otherwise within the logged-in user's social network on the platform are presented.” users who re connected follow the user, as each user would have connected users activities in the news section, their follow each other actions.); and
the predetermined attribute is that the co-user has a predetermined number of followers.

Regarding Claims 8-11, they recite the same steps as claim 1-5 but in  A non-transitory computer readable medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising (Sicora: col 157 lines 30-67).  Therefore the supporting rationale for the rejections of claims 1-5 apply equally as well to that of claims 8-11.

Regarding Claim 13, Sicora discloses A system comprising: 
a memory device (Sicora: col.56 lines 49-col.57 line 24 system Fig. 12, server system 1204); and 
at least one processor coupled to the memory device, the at least one processor configured to cause system to (Sicora: col.154 lines 39-col.155 line 34 processor and memory are shown for server system): 
share a content item of a user with co-users of a networking system (Sicora: col.15 lines 21-39 “transmitting, by the computing device, the post with the photo and the user request to a server system, wherein the server system stores the post and serves the post with a product tag request element that is programmed to permit other users to propose product tags for the post.” the post is shared with other users); 
determine a number of co-user interactions with the content item within a period of time (Sicora: col.29 lines 62-col.30 line 8 “The user activity information can identify a user engagement milestone that have been reached for a particular social media post created by the user of the computing device. The user engagement milestone can include one or more of: a threshold number of views having been attained for the particular social media post, a threshold number of comments having been attained for the particular social media post, a threshold number of reactions having been attained for the particular social media post, a threshold number of saves having been attained for the particular social media post, a threshold number of shares having been attained for the particular social media post, and a threshold number of purchases of one or more products tagged in the particular social media post having been made.” user engagement is detected for the social media post.); 
determine that a number of co-user interactions with the content item within the period of time satisfies an interaction threshold (Sicora: col.29 lines 62-col.30 line 8 “The user activity information can identify a user engagement milestone that have been reached for a particular social media post created by the user of the computing device. The user engagement milestone can include one or more of: a threshold number of views having been attained for the particular social media post, a threshold number of comments having been attained for the particular social media post, a threshold number of reactions having been attained for the particular social media post, a threshold number of saves having been attained for the particular social media post, a threshold number of shares having been attained for the particular social media post, and a threshold number of purchases of one or more products tagged in the particular social media post having been made.” a threshold number of comments and reactions can be detected.); 
based on the number of user-interactions with the content item within the period of time satisfying the interaction threshold, generate an aggregated interaction notification of the co-user interactions with the content item (Sicora: col. 28 line 55- col.29 line 10 “In one implementation, a method for providing a graphical user interface (GUI) with an activity feed for a social network includes receiving, at a computing device, activity information for a user of a social network, wherein the activity information identifies social network activity related to (i) social media posts and (ii) products tagged in social media posts; identifying, by the computing device, news activity information from the activity information, the news activity information identifying social network activity of other users on the social network who are socially connected to the user of the computing device; identifying, by the computing device, user activity information from the activity information, the user activity information identifying social network activity related to (i) social media posts created by the user of the computing device and (ii) products saved to the user's profile on the social network; and outputting, by the computing device, the news activity information in a first tab in the GUI and the user activity information in a second tab in the GUI, wherein the news activity information and the user activity information are presented with selectable graphical elements that, selection of which, cause the computing device to retrieve and present additional information in the GUI.” a set of notifications are generated, including news activity and user activity information.  The aggregated interaction notification is the user activity information on the “You” side of fig 6a-b.  This can further be seen in Fig. 6B, 6A being the news section and 6B showing things relevant to the user.  As seen in col.29 lines 62-col.30 line 8, user activity information includes threshold comments and reactions to the social media post created by the user. A Total number of interactions of each type are determined since the post has been up, the period of time being since the post has posted until the determination is made.); and 
provide the aggregated interaction notification via a graphical user interface (Sicora: col.28 likes 55-col.29 line 10 “outputting, by the computing device, the news activity information in a first tab in the GUI and the user activity information in a second tab in the GUI, wherein the news activity information and the user activity information are presented with selectable graphical elements that, selection of which, cause the computing device to retrieve and present additional information in the GUI.” both types of notifications, together are the aggregated interaction notification are presented to the user on the GUI.).

Regarding Claim 14, Sicora discloses claim 13 as set forth above.
Sicora further discloses wherein the at least one processor is further configured to cause system to: detect a selection of the aggregated interaction notification (Sicora: Col.49 line 42-col.50 line 11 “For example, the GUI 601 splits the two types of activities (activity in the user's network and activity related to the user's presence on the platform) into separate tabs 602 a-b, with tab 602 a (“news”) presenting activity for the logged-in user's social network and tab 602 b (“you”) presenting activity relevant to the user's presence on the social-retail platform.” it can be seen in Fig. 6A-6B that there are 2 tabs, one with News and the other You.  6A showing news and 6B showing you, the later being the aggregated interaction notification, based on which is selected by the user.); and
based on the selection of the aggregated interaction notification, provide a list of individual co-user interaction notifications corresponding to the aggregated interaction notification via the graphical user interface (Sicora: Col.49 line 42-col.50 line 11 “For example, the GUI 601 splits the two types of activities (activity in the user's network and activity related to the user's presence on the platform) into separate tabs 602 a-b, with tab 602 a (“news”) presenting activity for the logged-in user's social network and tab 602 b (“you”) presenting activity relevant to the user's presence on the social-retail platform.” upon selection of the You tab, the screen will then display co user interaction notification of the aggregated interaction type, as seen in Fig. 6B, for example the last item in section 631 shows 400 views on a post made by the user.).

Regarding Claim 16, Sicora discloses Claim 13 as set forth above.
Sicora further discloses wherein the at least one processor is further configured to cause system to: determine a second number of co-user interactions with the content item within the period of time, the co-user interactions of the second number of co-user interactions being a second type of co-user interaction (Sicora: col.29 lines 62-col.30 line 8 “The user activity information can identify a user engagement milestone that have been reached for a particular social media post created by the user of the computing device. The user engagement milestone can include one or more of: a threshold number of views having been attained for the particular social media post, a threshold number of comments having been attained for the particular social media post, a threshold number of reactions having been attained for the particular social media post, a threshold number of saves having been attained for the particular social media post, a threshold number of shares having been attained for the particular social media post, and a threshold number of purchases of one or more products tagged in the particular social media post having been made.” a threshold number of views, comments, reactions, saves and shares can all be measured for the same social media post.  Therefore for the same duration of time, since the post has been posted, a second interaction can be measured.); and
based on the co-user interactions of the second number of co-user interactions being the second type of co-user interaction, providing individual co-user interaction notifications for the co-user interactions from the second number of co-user interactions rather than providing a second aggregated interaction notification (Sicora: col. 28 line 55- col.29 line 10 “In one implementation, a method for providing a graphical user interface (GUI) with an activity feed for a social network includes receiving, at a computing device, activity information for a user of a social network, wherein the activity information identifies social network activity related to (i) social media posts and (ii) products tagged in social media posts; identifying, by the computing device, news activity information from the activity information, the news activity information identifying social network activity of other users on the social network who are socially connected to the user of the computing device; identifying, by the computing device, user activity information from the activity information, the user activity information identifying social network activity related to (i) social media posts created by the user of the computing device and (ii) products saved to the user's profile on the social network; and outputting, by the computing device, the news activity information in a first tab in the GUI and the user activity information in a second tab in the GUI, wherein the news activity information and the user activity information are presented with selectable graphical elements that, selection of which, cause the computing device to retrieve and present additional information in the GUI.” a set of notifications are generated, including news activity and user activity information.  The aggregated interaction notification is the user activity information on the “You” side of fig 6a-b.  This can further be seen in Fig. 6B, 6A being the news section and 6B showing things relevant to the user.  As seen in col.29 lines 62-col.30 line 8, user activity information includes threshold comments and reactions to the social media post created by the user.  It is seen in Fig. 6B that at least 3 notifications are within the same aggregated interaction notification, and can show multiple notifications for the same post, as seen by the first 2 posts under “your activity”, instead of generating a new tab for that notification.  As it shows a view count, it would show comments or other metrics in the same manner in the same tab.).

Regarding Claim 19, Sicora discloses claim 13 as set forth above.
Sicora further discloses wherein the interaction threshold comprises a first number for a first type of co-user interaction and a second number for a second type of co-user interaction (Sicora: col.29 lines 62-col.30 line 8 “The user activity information can identify a user engagement milestone that have been reached for a particular social media post created by the user of the computing device. The user engagement milestone can include one or more of: a threshold number of views having been attained for the particular social media post, a threshold number of comments having been attained for the particular social media post, a threshold number of reactions having been attained for the particular social media post, a threshold number of saves having been attained for the particular social media post, a threshold number of shares having been attained for the particular social media post, and a threshold number of purchases of one or more products tagged in the particular social media post having been made.” a separate threshold for each type of co-user interaction, such as views, comments, reactions etc.).

Regarding Claim 20, Sicora discloses claim 13 as set forth above.
Sicora further discloses wherein the at least one processor is configured to cause system to determine the number of co-user interactions with the content item within the period of time by determining one or more of:
a number of likes of the content item posted by the user by the co-users (Sicora: col.29 lines 62-col.30 line 8 “The user activity information can identify a user engagement milestone that have been reached for a particular social media post created by the user of the computing device. The user engagement milestone can include one or more of: a threshold number of views having been attained for the particular social media post, a threshold number of comments having been attained for the particular social media post, a threshold number of reactions having been attained for the particular social media post, a threshold number of saves having been attained for the particular social media post, a threshold number of shares having been attained for the particular social media post, and a threshold number of purchases of one or more products tagged in the particular social media post having been made.” a threshold number of reactions can be detected since it has been posted. This includes likes, as seen in col.48 lines 1-27 “Popularity can be determined in any of a variety of ways, such as through evaluating actions (e.g., views, comments, shares, saves, likes) performed with regard to the content elements over a recent period of time (e.g., past hour, past four hours, past day) and/or using time-decay functions to weight more recent actions more heavily than older actions.”);
a number of comments posted by the co-users on the content item posted by the user (Sicora: col.29 lines 62-col.30 line 8 “The user activity information can identify a user engagement milestone that have been reached for a particular social media post created by the user of the computing device. The user engagement milestone can include one or more of: a threshold number of views having been attained for the particular social media post, a threshold number of comments having been attained for the particular social media post, a threshold number of reactions having been attained for the particular social media post, a threshold number of saves having been attained for the particular social media post, a threshold number of shares having been attained for the particular social media post, and a threshold number of purchases of one or more products tagged in the particular social media post having been made.” a threshold number of comments can be detected since it has been posted.); 
a number of times the co-users shared, via the networking system, the content item posted by the user (Sicora: col.29 lines 62-col.30 line 8 “The user activity information can identify a user engagement milestone that have been reached for a particular social media post created by the user of the computing device. The user engagement milestone can include one or more of: a threshold number of views having been attained for the particular social media post, a threshold number of comments having been attained for the particular social media post, a threshold number of reactions having been attained for the particular social media post, a threshold number of saves having been attained for the particular social media post, a threshold number of shares having been attained for the particular social media post, and a threshold number of purchases of one or more products tagged in the particular social media post having been made.” a threshold number of comments can be detected since it has been posted.); or 
a number of times views by the co-users of the content item posed by the user (Sicora: col.29 lines 62-col.30 line 8 “The user activity information can identify a user engagement milestone that have been reached for a particular social media post created by the user of the computing device. The user engagement milestone can include one or more of: a threshold number of views having been attained for the particular social media post, a threshold number of comments having been attained for the particular social media post, a threshold number of reactions having been attained for the particular social media post, a threshold number of saves having been attained for the particular social media post, a threshold number of shares having been attained for the particular social media post, and a threshold number of purchases of one or more products tagged in the particular social media post having been made.” a threshold number of comments can be detected since it has been posted.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 12, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Sicora et al. (hereinafter Sicora, US 10,684,738 B1) in view of Vora et al. (hereinafter Vora, US 2013/0332263 A1).
Regarding Claim 12, Sicora discloses claim 8 as set forth above.
Sicora further discloses identifying a user interaction by a co-user (Sicora: col.29 lines 62-col.30 line 8 “The user activity information can identify a user engagement milestone that have been reached for a particular social media post created by the user of the computing device. The user engagement milestone can include one or more of: a threshold number of views having been attained for the particular social media post, a threshold number of comments having been attained for the particular social media post, a threshold number of reactions having been attained for the particular social media post, a threshold number of saves having been attained for the particular social media post, a threshold number of shares having been attained for the particular social media post, and a threshold number of purchases of one or more products tagged in the particular social media post having been made.” user engagement is detected for the social media post.).
However Sicora does not explicitly disclose wherein the operations further comprise: determining that the user follows the co-user or that the co-user has a threshold number of followers; and based on determining that the user follows the co-user or that the co-user has the threshold number of followers, providing a notification of the user interaction by the co-user separate from the aggregated interaction notification.
Vora discloses wherein the operations further comprise: 
identifying a user interaction by a co-user (Vora: para.0059-0060 “[0059] In block 435, a case record CRM object may be created. In some implementations, the case record CRM object may be stored as a record of a table in a database. Case records may be created to address a variety of situations. For example, a case record may be created to alert User System 110a to a campaign post with a negative sentiment. In another implementation, a case record may be created in response to campaign posts with positive sentiment. In another implementation, a case record may be created if a comment has a negative sentiment and the user making the negative comment has a number of followers on the social network exceeding a threshold number of followers. Accordingly, influential users on the social network who are responding negatively to the campaign may be identified and a case record may be created to address issues related to the campaign, product, or corporation. For example, a user with 100 followers posting a negative comment in response to the campaign may not lead to a case record being generated. However, a user with 500 followers posting a negative comment in response to the campaign may lead to a case record being generated.” a comment can be detected by a co user.); 
determining that the user follows the co-user or that the co-user has a threshold number of followers (Vora: para.0059-0060 “[0059] In block 435, a case record CRM object may be created. In some implementations, the case record CRM object may be stored as a record of a table in a database. Case records may be created to address a variety of situations. For example, a case record may be created to alert User System 110a to a campaign post with a negative sentiment. In another implementation, a case record may be created in response to campaign posts with positive sentiment. In another implementation, a case record may be created if a comment has a negative sentiment and the user making the negative comment has a number of followers on the social network exceeding a threshold number of followers. Accordingly, influential users on the social network who are responding negatively to the campaign may be identified and a case record may be created to address issues related to the campaign, product, or corporation. For example, a user with 100 followers posting a negative comment in response to the campaign may not lead to a case record being generated. However, a user with 500 followers posting a negative comment in response to the campaign may lead to a case record being generated. [0060] In some implementations, the created case record may include interaction data and the sentiment of the user's comment. For example, a case record may include a user's username, contact information (email, phone numbers, etc.), number of followers on the social network, and comment in response to the campaign.” System detects when a co user interacts with a social media post in a certain way, and has over a threshold number of followers.); and 
based on determining that the user follows the co-user or that the co-user has the threshold number of followers, providing a notification of the user interaction by the co-user (Vora: para.0059-0060 “[0059] In block 435, a case record CRM object may be created. In some implementations, the case record CRM object may be stored as a record of a table in a database. Case records may be created to address a variety of situations. For example, a case record may be created to alert User System 110a to a campaign post with a negative sentiment. In another implementation, a case record may be created in response to campaign posts with positive sentiment. In another implementation, a case record may be created if a comment has a negative sentiment and the user making the negative comment has a number of followers on the social network exceeding a threshold number of followers. Accordingly, influential users on the social network who are responding negatively to the campaign may be identified and a case record may be created to address issues related to the campaign, product, or corporation. For example, a user with 100 followers posting a negative comment in response to the campaign may not lead to a case record being generated. However, a user with 500 followers posting a negative comment in response to the campaign may lead to a case record being generated. [0060] In some implementations, the created case record may include interaction data and the sentiment of the user's comment. For example, a case record may include a user's username, contact information (email, phone numbers, etc.), number of followers on the social network, and comment in response to the campaign.” when a co user interacts with a social media post in a certain way, and has over a threshold number of followers a case record is generated separately and an alert is generated.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Sicora with Vora in order to incorporate wherein the operations further comprise: identifying a user interaction by a co-user; determining that the user follows the co-user or that the co-user has a threshold number of followers; and based on determining that the user follows the co-user or that the co-user has the threshold number of followers, providing a notification of the user interaction by the co-user and apply this idea to Sicora in order to provide this information in addition to the aggregated interaction notification established in Sicora.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving audience engagement by allowing the user to analyze negative reviews from popular people (Vora: para.0059-0060).

Regarding Claim 17, Sicora discloses claim 13 as set forth above.
However Sicora does not explicitly disclose wherein the at least one processor is further configured to cause system to: determine that a co-user who performed one of the co-user interactions with the content item within the period of time has a threshold number of followers; and based on the co-user having the threshold number of followers, providing a separate co-user interaction notification for the co-user interaction of the co-user in addition to the aggregated interaction notification.
Vora discloses wherein the at least one processor is further configured to cause system to: determine that a co-user who performed one of the co-user interactions with the content item within the period of time has a threshold number of followers (Vora: para.0059-0060 “[0059] In block 435, a case record CRM object may be created. In some implementations, the case record CRM object may be stored as a record of a table in a database. Case records may be created to address a variety of situations. For example, a case record may be created to alert User System 110a to a campaign post with a negative sentiment. In another implementation, a case record may be created in response to campaign posts with positive sentiment. In another implementation, a case record may be created if a comment has a negative sentiment and the user making the negative comment has a number of followers on the social network exceeding a threshold number of followers. Accordingly, influential users on the social network who are responding negatively to the campaign may be identified and a case record may be created to address issues related to the campaign, product, or corporation. For example, a user with 100 followers posting a negative comment in response to the campaign may not lead to a case record being generated. However, a user with 500 followers posting a negative comment in response to the campaign may lead to a case record being generated. [0060] In some implementations, the created case record may include interaction data and the sentiment of the user's comment. For example, a case record may include a user's username, contact information (email, phone numbers, etc.), number of followers on the social network, and comment in response to the campaign.” System detects when a co user interacts with a social media post in a certain way, and has over a threshold number of followers.); and 
based on the co-user having the threshold number of followers, providing a separate co-user interaction notification for the co-user interaction of the co-user (Vora: para.0059-0060 “[0059] In block 435, a case record CRM object may be created. In some implementations, the case record CRM object may be stored as a record of a table in a database. Case records may be created to address a variety of situations. For example, a case record may be created to alert User System 110a to a campaign post with a negative sentiment. In another implementation, a case record may be created in response to campaign posts with positive sentiment. In another implementation, a case record may be created if a comment has a negative sentiment and the user making the negative comment has a number of followers on the social network exceeding a threshold number of followers. Accordingly, influential users on the social network who are responding negatively to the campaign may be identified and a case record may be created to address issues related to the campaign, product, or corporation. For example, a user with 100 followers posting a negative comment in response to the campaign may not lead to a case record being generated. However, a user with 500 followers posting a negative comment in response to the campaign may lead to a case record being generated. [0060] In some implementations, the created case record may include interaction data and the sentiment of the user's comment. For example, a case record may include a user's username, contact information (email, phone numbers, etc.), number of followers on the social network, and comment in response to the campaign.” when a co user interacts with a social media post in a certain way, and has over a threshold number of followers a case record is generated separately and an alert is generated.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Sicora with Vora in order to incorporate wherein the at least one processor is further configured to cause system to: determine that a co-user who performed one of the co-user interactions with the content item within the period of time has a threshold number of followers; and based on the co-user having the threshold number of followers, providing a separate co-user interaction notification for the co-user interaction of the co-user and apply this idea to Sicora in order to provide this information in addition to the aggregated interaction notification established in Sicora.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving audience engagement by allowing the user to analyze negative reviews from popular people (Vora: para.0059-0060).

Claim(s) 15, are rejected under 35 U.S.C. 103 as being unpatentable over Sicora et al. (hereinafter Sicora, US 10,684,738 B1) in view of Michael (US 2015/0302478 A1).

Regarding Claim 15, Sicora discloses claim 13 as set forth above.
However Sicora does not explicitly disclose wherein the at least one processor is configured to cause system to generate the aggregated interaction notification of the co-user interactions with the content item by: ranking co-users who performed the co-user interactions with the content item within the period of time; and providing an indication of one or more highly ranked co-users and the number of co- user interactions in the aggregated interaction notification.
Michael discloses wherein the at least one processor is configured to cause system to generate the aggregated interaction notification of the co-user interactions with the content item by: ranking co-users who performed the co-user interactions with the content item within the period of time (Michael: para.0100-0106 “[0100] The coffee company (“Sunbucks”) subscribes to SaaS platform that combines social media monitoring and analytics (“listening247”), private online communities (“communities247”) and a connection to their current CRM application (Microsoft Dynamics™). listening247 and communities247 may be stand-alone platforms that are seamlessly integrated on a hub for the purpose of co-creation and customer advocacy. [0101] The Sunbucks marketing employee (“John”) who was tasked with amplifying customer advocacy logs on the hub which is hosted in the cloud by host company and starts creating a social media monitor by entering the following examples of required data in listening247: [0102] A. Harvest online posts that include the words “coffee”+“love.” [0103] B. Sources to be used: social media, blogs, boards, videos, review sites. [0104] C. Language of posts: English & Spanish. [0105] D. The poster of the comment has to have a twitter account and a Facebook account. On Twitter they have to have more than 5,000 followers. [0106] E. Rank the comments from posters with the highest number of followers to the lowest number of followers.” software platform listening247 can received instruction from the user to rank messages based on the highest number of followers.); and
providing an indication of one or more highly ranked co-users and the number of co- user interactions in the aggregated interaction notification (Michael: para.0107 “The next day John checks online on the hub to find if there were any results from his monitor and he is surprised to find out that a whopping 1500 posts met his criteria. 900 were in English and 600 in Spanish.” listening247 outputs the top ranked users in order, therefore providing an indication of the highly ranked co users and a number of other co user interactions in this notification.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sicora with Michael in order to incorporate wherein the at least one processor is configured to cause system to generate the aggregated interaction notification of the co-user interactions with the content item by: ranking co-users who performed the co-user interactions with the content item within the period of time; and providing an indication of one or more highly ranked co-users and the number of co- user interactions in the aggregated interaction notification.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving social media engagement (Michael: para.0108).

Claim(s) 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sicora et al. (hereinafter Sicora, US 10,684,738 B1) in view of Hayes (“YouTube Analytics: 10 Key Metrics to Track and Improve Video Performance” NPL 2018).
Regarding Claim 18, Sicora discloses claim 13 as set forth above.
However Sicora does not explicitly disclose wherein the at least one processor is configured to cause system to determine the number of co-user interactions with the content item within the period of time by determining a number of co-users who selected to follow the user in response to viewing the content item.
Hayes discloses wherein the at least one processor is configured to cause system to determine the number of co-user interactions with the content item within the period of time by determining a number of co-users who selected to follow the user in response to viewing the content item (Hayes: pg. 10 “So it is also important to monitor the fluctuations of your subscriber base. This will allow you to understand the overall reach of your YouTube content as a whole, as opposed to a single video and how each video contributes to gaining or losing subscribers. Under the Subscribers report you can view the amount of subscribers you lost or gained on a video-by-video basis.”’ the subscribers gained can be calculated on a video by video basis. ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sicora with Hayes in order to incorporate wherein the at least one processor is configured to cause system to determine the number of co-user interactions with the content item within the period of time by determining a number of co-users who selected to follow the user in response to viewing the content item.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of tracking growth metrics to grow social media presence (Hayes: pg. 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goel et al. US 2013/0311458 A1 see para.0109 that shows updating a social networking page to show if a threshold amount of activity such as views and likes of a post.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453